
	
		I
		111th CONGRESS
		2d Session
		H. R. 6306
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Ms. Baldwin
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To improve the understanding and coordination of critical
		  care health services.
	
	
		1.Short titleThis Act may be cited as the
			 Critical Care Assessment and Improvement Act of
			 2010.
		2.Findings;
			 purposes
			(a)FindingsCongress finds the following:
				(1)Critical care medicine is the care for
			 patients whose illnesses or injuries present a significant danger to life,
			 limb, or organ function and require comprehensive care and constant monitoring,
			 usually in intensive care units.
				(2)Each year, approximately five million
			 Americans are admitted into traditional, surgical, pediatric, or neo-natal
			 intensive care units.
				(3)Nearly 80 percent of all Americans will
			 experience a critical care injury or illness as a patient, family member, or
			 friend of a patient.
				(4)Critical care medicine consumes a
			 significant amount of financial resources, accounting for more than 13 percent
			 of all hospital costs.
				(5)According to a 2006 report by the Health
			 Resources and Services Administration (HRSA), demand in the
			 United States for critical care medical services is on the rise, due in part to
			 the growing elderly population, as individuals over the age of 65 consume a
			 large percentage of critical care services.
				(6)The HRSA report also found that the growing
			 aging population will further exacerbate an existing shortage of intensivists,
			 the physicians certified in critical care who primarily deliver care in
			 intensive care units, potentially compromising the quality and availability of
			 care.
				(7)The demand on critical services and trained
			 personnel increases exponentially in the event of a natural disaster or
			 pandemic outbreak such as the H1N1 virus.
				(8)Ensuring the strength of our critical care
			 medical delivery infrastructure is integral to the improvement of the quality
			 and delivery of health care in the United States.
				(b)PurposeThe purpose of this Act is to assess the
			 current state of the United States critical care medical delivery system and
			 implement policies to improve the quality and effectiveness of care delivered
			 to the critically ill and injured.
			3.Studies on
			 critical care
			(a)Institute of
			 Medicine study
				(1)In
			 generalThe Secretary of
			 Health and Human Services (in this Act referred to as the
			 Secretary) shall enter into an agreement with the Institute of
			 Medicine under which, not later than 1 year after the date of the enactment of
			 this Act, the Institute will—
					(A)conduct an
			 analysis of the current state of critical care health services in the United
			 States;
					(B)develop
			 recommendations to bolster critical care capabilities to meet future demand;
			 and
					(C)submit to Congress
			 a report including the analysis and recommendations under subparagraphs (A) and
			 (B).
					(2)Issues to be
			 studiedThe agreement under paragraph (1) shall, at a minimum,
			 provide for the following:
					(A)Analysis of the
			 current critical care system in the United States, including—
						(i)the
			 system’s capacity and resources, including the size of the critical care
			 workforce and the availability of health information technology and medical
			 equipment;
						(ii)the
			 system’s strengths, limitations, and future challenges; and
						(iii)the system’s
			 ability to provide adequate care for the critically ill or injured in response
			 to a national health emergency, including a pandemic or natural
			 disaster.
						(B)Analysis and
			 recommendations regarding regionalizing critical care systems.
					(C)Analysis regarding
			 the status of critical care research in the United States and recommendations
			 for future research priorities.
					(b)Government
			 Accountability Office studyNot later than 1 year after the date of the
			 enactment of this Act, the Comptroller General of the United States shall issue
			 a report including the following:
				(1)An inventory of
			 all current and recent critical care research and critical care-related
			 programs of the Federal Government and recommendations on how to better
			 coordinate critical care research efforts.
				(2)An economic
			 analysis of critical care costs as a percentage of overall Federal health care
			 spending, and a comparison of such percentage to the percentage of Federal
			 critical research expenditures relative to overall Federal health research
			 spending.
				(c)Health Resources
			 and Services Administration study
				(1)In
			 generalThe Secretary, acting through the Administrator of the
			 Health Resources and Services Administration, shall review and update the
			 Administration’s 2006 study entitled The Critical Care Workforce: A
			 Study of the Supply and Demand for Critical Care Physicians.
				(2)ScopeIn
			 carrying out paragraph (1), the Secretary shall expand the scope of the study
			 to address the supply and demand of other providers within the spectrum of
			 critical care delivery, including critical care nurses, mid-level providers
			 (such as physician assistants and nurse practitioners), intensive care unit
			 pharmacists, and intensive care unit respiratory care practitioners.
				4.NIH Critical Care
			 Coordinating Council
			(a)EstablishmentThe Secretary, acting through the Director
			 of the National Institutes of Health, shall establish a council within the
			 Institutes to be known as the Critical Care Coordinating Council (in this
			 section referred to as the Council).
			(b)MembershipThe
			 Secretary shall ensure that the membership of the Council includes
			 representatives of each of—
				(1)the National
			 Heart, Lung, and Blood Institute;
				(2)the National
			 Institute of Nursing Research;
				(3)the Eunice Kennedy Shriver National
			 Institute of Child Health and Human Development; and
				(4)any other national
			 research institute or national center of the National Institutes of Health that
			 Secretary deems appropriate.
				(c)DutiesThe
			 Council shall—
				(1)coordinate the
			 collection and analysis of information on current research of the National
			 Institutes of Health relating to the care of the critically ill and injured,
			 identify gaps in such research, and make recommendations to the Director of
			 such Institutes on how to improve such research; and
				(2)provide annual
			 reports to the Director regarding research efforts of the National Institutes
			 of Health relating to the care of the critically ill and injured, and make
			 recommendations in such reports on how to strengthen partnerships within the
			 National Institutes of Health and between the National Institutes of Health and
			 public and private entities to expand collaborative, cross-cutting
			 research.
				5.Improving Federal
			 disaster preparedness efforts to care for the critically ill and
			 injured
			(a)Report on
			 availability of critical care practitionersNot later than 1 year after the date of the
			 enactment of this Act, the Secretary shall submit a report to the Congress on
			 the adequacy of the number of critical care practitioners in disaster medical
			 assistance teams, the Medical Reserve Corps, and the Public Health Service
			 Commissioned Corps. Such report shall include recommendations, as necessary,
			 for addressing any shortages in the number of such practitioners.
			(b)Recommendations
			 for emergency ICU evacuation practicesNot later than 1 year after the date of the
			 enactment of this Act, the Secretary, acting through the Director of the Agency
			 for Healthcare Research and Quality, in consultation with critical care
			 practitioners, shall develop guidelines or best practices for the evacuation of
			 intensive care units during a national health emergency, including a pandemic
			 or natural disaster.
			(c)Panel on
			 emergency preparedness databases
				(1)EstablishmentThe Secretary shall establish a panel of
			 emergency preparedness experts to be known as the Panel on Emergency
			 Preparedness Databases (in this section referred to as the
			 Panel).
				(2)MembershipThe
			 Secretary shall ensure that the membership of the Panel includes experts from
			 the public and private sector and experts from the critical care
			 community.
				(3)DutiesThe
			 Panel shall—
					(A)assess the adequacy of existing national
			 preparedness databases in facilitating effective and coordinated local, State,
			 and Federal medical responses during a national health emergency, including a
			 pandemic or natural disaster;
					(B)identify gaps in
			 existing information networks;
					(C)recommend specific
			 ways to improve awareness of the availability of resources before, during, and
			 after an incident; and
					(D)submit to the
			 Director of the National Institutes of Health a report including the
			 assessment, identification, and recommendations made under subparagraphs (A)
			 through (C), respectively.
					
